DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22 and 24 are directed to an invention non-elected without traverse.  Accordingly, claims 22 and 24 are cancelled below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2020 has been considered by the Examiner.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 22 and 24 have been cancelled.

Allowable Subject Matter
Claims 2-9, 12-18, 20, and 21 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition having the composition as recited in the instant claims, which result in the article comprising a glass carrier wafer comprising a boro-aluminosilicate glass comprising in terms of mole percentages recited amounts of SiO2, Al2O3, B2O3, Na2O, K2O, MgO, CaO, SrO, and BaO where in the ratio of the B2O3/Al2O3  which result in the glass having an average number of non-bridging oxygen, a coefficient of thermal expansion as recited in the instant claims.
The closest prior art is deemed to be JP 2009-177034 A by Ogura in view of JP 2005-302289 A by Ikenishi et al. Ogura in view of Ikenishi et al. disclose a glass article used in glass carrier wafer and used in wafer-level-packing (WLP) applications. However, the combination of Ogura in view of Ikenishi et al. fail to teach the glass article has the compositional and property limitations as recited in the instant claims. Specifically, the combination fails to teach the recited amounts of Al2O3 and B2O3 which result in the average number of non-bridging oxides and coefficient of thermal expansion.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Elizabeth A. Bolden/             Primary Examiner, Art Unit 1731                                                                                                                                                                                           
EAB
28 February 2021